DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant' s claim for priority under 35 U.S.C. § 119(a) with reference to Application Number:  KR10-2017-0152551 filed on 11/15/2017.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “massage pad being detachably engaged to an upper portion of the transfer bar” and “the massage pad is formed integrally with the transfer bar” of claim 3 must be shown or the feature(s) canceled from the claim(s).  
Further, the “transfer screw rotor is provided to the other end of the coupling shaft and one side of the sleeve threaded tube to separately rotate the coupling shaft and the sleeve threaded tube” of claim 10 must be shown or the feature(s) canceled from the claim(s).  Fig. 10, which shows the embodiment with the sleeve threaded tube and the coupling shaft, shows two screw rotors (135), while the claim limitations are toward an embodiment with a single rotor to control the two components. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitation the “massage pad being detachably engaged to an upper portion of the transfer bar.” Claim 3, which depends from claim 2 and includes all the limitations therein, recites the limitation “the massage pad is formed integrally with the transfer bar.” There is no support in the specification to describe how, the massage pad can be both detachably engaged to the transfer bar and integrally formed with the transfer bar. Figs. 2, 6, 8, 11, and 13 all show the massage pad 110 being detachably engaged with the transfer bar 160. Further, the specification only describes this embodiment with the massage pad being detachable, see page 3, lines 15-17. Therefore, there is no support for the limitation of claim 3. 
Claim 10 recites the limitation “a transfer screw rotor is provided to the other end of the coupling shaft and one side of the sleeve threaded tube to separately rotate the coupling shaft and the sleeve threaded tube.” The limitation claims that one rotor is used to separately rotate each of the coupling shaft and the sleeve threaded tube. However, applicant’s drawings show this embodiment with two transfer screw rotors (135) in Fig. 10. One transfer screw rotor appears to only be connected to the coupling shaft and one appears to only be connected to 
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the bottom surface of the anterior massage member is provided with a nut" and “the bottom surface of the posterior massage member is provided with a nut” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 4, from which claim 11 depends, recites the limitation “a bottom surface of the anterior massage member and a bottom surface of the posterior massage member are provided with transfer nuts.” Therefore, it is unclear if these are the same nuts or different nuts on the bottom surface of the massage members. The limitation should be corrected to clarify if claim 11 is referring to the same or a different nut.
Claim 11 recites the limitation "a transfer bar provided with a transfer nut” in lines 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 4, from which claim 11 depends, recites the limitation “a bottom surface of the anterior massage member and a bottom surface of the posterior massage member are provided with transfer nuts.” Therefore, 
Claim 15 recites “a lumbar stretching member having a lumbar supporter connected to the actuator to be moved up and down by the actuator so that when the lumbar supporter moves forward, a lumbar vertebrae is pressed.” It is unclear if the actuator is moving the lumbar supporter up and down or if it is moving it forward, or both. From applicant’s drawing (Fig. 5), it appears the lumbar supporter protrudes from the back of the chair and is moved up and down, not forward. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPub 2006/0047225) in view of Sumanac (US 6,468,236).
Regarding claim 1, Kang teaches a topical massage device (see abstract and Fig. 1) comprising:
A base plate (Fig. 1, 32);
A vibration plate (see Fig. 1, vibration plate being the plate member motor 29 is mounted on);
A massage pad installed to an upper portion of the vibration plate (Fig. 1, pad 20) so as to move in forward and rearward directions (see paragraph 68; massage pad 20 is vibrated, moving back and forth); and
A vibrator engaged to the vibration plate to vibrate the massage pad (see Fig. 1, motor 29; see paragraph 68).
Kang does not teach a plurality of support members engaged to an upper portion of the base plate, and made of an elastic material and wherein the vibration plate is fixed to an upper portion of the respective support members.
However, Sumanac teaches an analogous vibrating massage device (see abstract and Fig. 1) comprising a plurality of support members (Fig. 2, 14; see also Fig. 3) engaged to an upper portion of the base plate (Fig. 2, support members engage with upper portion of base 12), and made of an elastic material (see Fig. 3 and col. 2, lines 20-24) and wherein the vibration plate is fixed to an upper portion of the respective support members (see Fig. 2, plate 16 fixed to upper portion of support members 14).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Kang to have elastic support members between the vibration plate and base, as taught by Sumanac, for the purpose of translating the .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPub 2006/0047225) in view of Sumanac (US 6,468,236) as applied to claim 1 above, further in view of Harris et al. (US 6,432,072), and further in view of Muchisky (US PGPub 2005/0222525).
Regarding claim 2, Kang, as modified, teaches all previous elements of the claim as stated above. Kang does not teach transfer screw portions provided to the front and rear portions of the vibration plate, a transfer screw rotatably installed to the transfer screw portions at both ends thereof; a transfer screw rotor engaged to one end of the transfer screw to rotate the transfer screw; and a transfer bar provided with at a lower portion thereof with a transfer nut which is threadedly engaged to the transfer screw, with the massage pad being detachably engaged to an upper portion of the transfer bar, so that a position of the massage pad is adjusted by rotating the transfer screw rotor. 
However, Harris teaches an analogous massage device (see abstract and Fig. 1) comprising a vibration plate (Fig. 3 18) and transfer screw portions provided to the front and rear portions of the vibration plate (see annotated Fig. 3, transfer screw portions at each end of the plate, front and rear being relative) a transfer screw rotatably installed to the transfer screw portions at both ends thereof (Fig. 3, 22) a transfer screw rotor engaged to one end (Fig. 3, 25) of the transfer screw to rotate the transfer screw (see col. 3, line 60 - col. 4, line 4) and a transfer bar (see annotated Fig. 3) provided with at a lower portion thereof with a transfer nut (Fig. 3, 14) which is threadedly engaged to the transfer screw (see col. 3, line 60 - col. 4, line 4; 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the vibration plate of Kang to have a transfer screw mechanism to adjust the position of the massage pad, as taught by Harris, for the purposes of accommodating the various contours of the body to deliver an effective, safe therapeutic massage (see Harris col. 3, lines 12-15).

    PNG
    media_image1.png
    413
    828
    media_image1.png
    Greyscale

Annotated Fig. 3 of Harris
Kang, as modified, does not teach the massage pad being detachably engaged to an upper portion of the transfer bar.
However, Muchisky teaches an analogous massage device (see abstract and Fig. 1) wherein the massage pad (Fig. 5A, 5) is detachably engaged to an upper portion of the tranfer bar (Fig. 5A, 62; see paragraph 57).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massage pad of the modified Kang, to have a 
Regarding claim 3, Kang, as modified, further teaches wherein the massge pad is formed integrally with the transfer bar (see Harris Fig. 3, massage pad 20 is integrally formed with the transfer bar).
Claim 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPub 2006/0047225) in view of Sumanac (US 6,468,236) as applied to claim 1 above, further in view of Yang (US PGPub 2006/0089576), and further in view of Chen et al. (US 9,724,257).
Regarding claim 4, Kang, as modified, teaches all previous elements of the claim as stated above. Kang does not teach wherein the massage pad includes an anterior massage member and a posterior massage member which are separated from each other. 
However, Yang teaches an analogous massage device for treating the groin area of the user (see abstract and Fig. 1) wherein the massage pad (Fig. 1, 2) comprising an anterior massage member (Fig. 2, 4) and a posterior massage member (Fig. 2, 5) which are separated from each other (see Fig. 2, members are separate from one another).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massage pad of Kang to include an anterior massage member and a posterior massage member which are separated from each other for the purpose of using the device to treat related disorders such as urinary incontinence, erectile dysfunction, and defecation disorders and to be able to control the different portions independently to provide different massage types.
Kang further does not teach wherein two transfer screws are installed to front and rear portions of the vibration plate, and both ends of the 3Docket No. 4097-02respective transfer screws are supported by the transfer screw support portions, so as to rotate independently; a transfer screw rotor is provided to one end of the respective transfer screws to rotate the transfer screw; and a bottom surface of the anterior massage member and a bottom surface of the posterior massage member are provided with transfer nuts (132) which are threadedly engaged to the transfer screws.
However, Chen teaches an analogous massage device (see abstract and Fig. 1) wherein the device comprises multiple massage pads (see Fig. 1, pads 13) and comprising two transfer screws (see Fig. 5, transfer screws 1352; see col. 3, lines 16-30 and col. 4, lines 22-28; see also Fig. 1; each of the massage pads is mounted on a transfer screw, there being multiple pads and screws) are installed to front and rear portions of the plate (see Fig. 1 and Fig. 5; screws each mounted to the plate 121; screws being provided at front and rear portions), and both ends of the 3Docket No. 4097-02respective transfer screws are supported by the transfer screw support portions (see Fig. 5, each screw 1352 independently mounted and supported on the frame at end portions), so as to rotate independently (see Fig. col. 3, lines 16-30 and col. 4, lines 22-28; each pad is mounted on its own screw to be independently controlled); a transfer screw rotor is provided to one end of the respective transfer screws to rotate the transfer screw (see fig. 5, 1351; see col. 4, lines 22-28), the massage pads each provided with transfer nuts which are threadedly engaged to the transfer screws (see Fig. 5, 1312; see col. 4, lines 22-28).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Kang to have front and rear transfer screw 
Regarding claim 5, Kang, as modified, teaches all previous elements of the claim as stated above. Kang does not teach the massage pad includes an anterior massage member and a posterior massage member, with the anterior massage member and the posterior massage member being separately provided.
However, Yang teaches an analogous massage device for treating the groin area of the user (see abstract and Fig. 1) wherein the massage pad (Fig. 1, 2) comprising an anterior massage member (Fig. 2, 4) and a posterior massage member (Fig. 2, 5) which are separated from each other (see Fig. 2, members are separate from one another).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massage pad of Kang to include an anterior massage member and a posterior massage member which are separated from each other for the purpose of using the device to treat related disorders such as urinary incontinence, erectile dysfunction, and defecation disorders and to be able to control the different portions independently to provide different massage types. 
Kang further does not teach wherein two transfer screws are installed to front and rear portions of the vibration plate, and both ends of the respective transfer screws are supported by the transfer screw support portions so as to rotate independently; a transfer screw rotor is provided to one end of the respective transfer screws to rotate the transfer screw; the massage members including a nut provided on a bottom surface thereof, the anterior massage member and the posterior massage member are engaged to an upper portion of a transfer bar with a transfer screw support portion formed at one side thereof, and lifting screws pass rotatably through the respective transfer bars, and are engaged to the nuts, respectively.
However, Chen teaches an analogous massage device (see abstract and Fig. 1) wherein the device comprises multiple massage pads (see Fig. 1, pads 13) and comprising two transfer screws (see Fig. 5, transfer screws 1352; see col. 3, lines 16-30 and col. 4, lines 22-28; see also Fig. 1; each of the massage pads is mounted on a transfer screw, there being multiple pads and screws) are installed to front and rear portions of the plate (see Fig. 1 and Fig. 5; screws each mounted to the plate 121; screws being provided at front and rear portions), and both ends of the 3Docket No. 4097-02respective transfer screws are supported by the transfer screw support portions (see Fig. 5, each screw 1352 independently mounted and supported on the frame at end portions), so as to rotate independently (see Fig. col. 3, lines 16-30 and col. 4, lines 22-28; each pad is mounted on its own screw to be independently controlled); a transfer screw rotor is provided to one end of the respective transfer screws to rotate the transfer screw (see fig. 5, 1351; see col. 4, lines 22-28), the massage pads each provided with transfer nuts which are threadedly engaged to the transfer screws (see Fig. 5, 1312; see col. 4, lines 22-28) the massage members are engaged to an upper portion of a transfer bar (see Fig. 4, 131) with a transfer screw support portion formed 
Kang teaches adjusting the position of the massage pad (see Fig. 10 and paragraph 39). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Kang to have front and rear transfer screw portions to mount the massage pads to and to structure the screws to accommodating a lifting mechanism, as taught by Chen, for the purpose of independently controlling the pads to better adjust the position to fit the user’s individual anatomy. In modifying the modified pad of Kang, the bottom surface of the anterior massage member and a bottom surface of the posterior massage member are provided with transfer nuts mounted to the transfer screws (see above, the massage pad of Kang has been modified to include a front and rear portion that are separate, as modified by Chen, the pads would be independently mounted to the transfer screws).
Regarding claim 6, Kang teaches all previous elements of the claim as stated above. Kang does not teach the massage pad includes an anterior massage member and a posterior massage member, with the anterior massage member and the posterior massage member being separately provided.
However, Yang teaches an analogous massage device for treating the groin area of the user (see abstract and Fig. 1) wherein the massage pad (Fig. 1, 2) comprising an anterior massage member (Fig. 2, 4) and a posterior massage member (Fig. 2, 5) which are separated from each other (see Fig. 2, members are separate from one another).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massage pad of Kang to include an anterior massage member and a posterior massage member which are separated from each other for the purpose of using the device to treat related disorders such as urinary incontinence, erectile dysfunction, and defecation disorders and to be able to control the different portions independently to provide different massage types. 
Kang further does not teach wherein two transfer screws are installed to front and rear portions of the vibration plate, and both ends of the respective transfer screws are supported by the transfer screw support portions so as to rotate independently; a transfer screw rotor is provided to one end of the respective transfer screws to rotate the transfer screw; the massage members including a nut provided on a bottom surface thereof, the anterior massage member and the posterior massage member are engaged to an upper portion of a transfer bar with a transfer screw support portion formed at one side thereof, and lifting screws pass rotatably through the respective transfer bars, and are engaged to the nuts, respectively.
However, Chen teaches an analogous massage device (see abstract and Fig. 1) wherein the device comprises multiple massage pads (see Fig. 1, pads 13) and comprising two transfer screws (see Fig. 5, transfer screws 1352; see col. 3, lines 16-30 and col. 4, lines 22-28; see also Fig. 1; each of the massage pads is mounted on a transfer screw, there being multiple pads and screws) are installed to front and rear portions of the plate (see Fig. 1 and Fig. 5; screws each mounted to the plate 121; screws being provided at front and rear portions), and one end of the transfer screw has a transfer bar (see Fig. 4, 131, top of screw has the transfer bar mounted thereon); the massage pads each provided with transfer nuts which are threadedly engaged to 
Kang teaches adjusting the position of the massage pad (see Fig. 10 and paragraph 39). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Kang to have front and rear transfer screw portions to mount the massage pads to and to structure the screws to accommodating a lifting mechanism, as taught by Chen, for the purpose of independently controlling the pads to better adjust the position to fit the user’s individual anatomy. In modifying the modified pad of Kang, the bottom surface of the anterior massage member and a bottom surface of the posterior massage member are provided with transfer nuts mounted to the transfer screws (see above, the massage pad of Kang has been modified to include a front and rear portion that are separate, as modified by Chen, the pads would be independently mounted to the transfer screws).
Regarding claim 11, Kang teaches all previous elements of the claim as stated above. 
Kang further does not teach wherein the bottom surface of the anterior massage member is provided with a nut, and the bottom surface of the posterior massage member is provided with a nut; the anterior and posterior massage members are coupled to an upper portion of a transfer bar provided with a transfer nut, respectively; and a lifting screw is rotatably installed to the respective transfer bars, and is engaged to the respective nuts, so that 
However, Chen teaches an analogous massage device (see abstract and Fig. 1) wherein the device comprises multiple massage pads (see Fig. 1, pads 13) wherein the bottom surface of the massage members is provided with a nut (Fig. 4, mounting between screw 132 and pad 12); the massage members are coupled to an upper portion of a transfer bar  (Fig. 4, coupling to bar 131) provided with a transfer nut (Fig. 4, 1312), respectively; and a lifting screw is rotatably installed to the respective transfer bars (Fig. 4, 132), and is engaged to the respective nuts (see Fig. 4), so that the anterior and posterior massage members are independently moved up and down by rotation of the lifting screws (see col. 4, lines 39-52).
Kang teaches adjusting the position of the massage pad up and down (see Fig. 10 and paragraph 39). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Kang to have front and rear transfer screw portions to mount the massage pads to and to structure the screws to accommodating a lifting mechanism, as taught by Chen, for the purpose of independently controlling the pads to better adjust the position to fit the user’s individual anatomy. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPub 2006/0047225) in view of Sumanac (US 6,468,236) further in view of Harris et al. (US 6,432,072), and further in view of Muchisky (US PGPub 2005/0222525) as applied to claim 2 above, and further in view of Anderson (US 5,462,516).
Regarding claim 7, Kang teaches all previous elements of the claim as stated above. Kang does not teach wherein a cable is connected between the transfer screw rotor and the 
However, Anderson teaches an analogous massage device (see abstract and Fig. 1) wherein a cable (Fig. 3, 38) is connected between the transfer screw rotor (Fig. 3, 85) and the transfer screw (Fig. 3, 71; cable goes from the transfer screw to the control circuitry 34 which is connected to the rotor 85, the cable being between the rotor and screw) in a state in which the cable is enclosed by a protective tube (see Fig. 3, cables housed within tubes), so that a user accurately adjusts a position of the massage pad by remote control (see Fig. 3; control circuitry connected to switch 32; see col. 5, line 67- col. 6, line12; the user can use the controller to adjust the massage which goes up and down).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Kang to have a protected cable between the transfer screw rotor and the transfer screw that allows the user to adjust the massage pad position, as taught by Anderson, for the purpose of using control electronics to allow the user to adjust the massage to their preference.
Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPub 2006/0047225) in view of Sumanac (US 6,468,236) as applied to claim 1 above, further in view of Oh (US PGPub 2015/0141881).
Regarding claim 8
Kang does not teach a posterior massage member protruding from a rear portion of the massage pad in a curved shape to massage an anal sphincter.
However Oh teaches an analogous perineal massage device (see abstract and Fig. 1) comprising a massage pad (fig. 2, 21) comprising an anterior member protruding from a front portion to massage a perineal region of the user (see Fig. 2, front portion of the pad) and a posterior massage member protruding from a rear portion of the massage pad in a curved shape to massage an anal sphincter (see Fig. 2,rear portion of the pad; see also Figs. 9 and 10; see also paragraph 57).
Kang and Oh both teach methods of enhancing kegel training for a user (see Kang paragraph 2 and Oh paragraph 54). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massage pad of Kang to have a posterior massage protruding from a rear portion of the massage pad in a curved shape to massage an anal sphincter, as taught by Oh, for the purpose of using the device to treat related disorders such as urinary incontinence, erectile dysfunction, and defecation disorders (see paragraph 54 of Oh).
Regarding claim 12
Kang, as modified, does not teach wherein the pad directly contacts the user.
However, Oh teaches an analogous perineal massage device (see abstract and Fig. 1) wherein the pad directly contacts the user (see Fig. 10).
Kim teaches the pad is only covered by a sheet (see Fig. 2, cover 18). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the seat of Kang to have the pad directly contact the user, as taught by Oh, for the purpose of better applying pressure to the area.
Regarding claim 13, Kang, as modified, teaches all previous elements of the claim as stated above. Kang does not teach wherein the topical massage device is installed to a center portion of a seating mat, and an upper plate of the seating mat supports hips of a user, and a massage pad which comes into direct contact with a topical region protrudes upwardly from the seating mat.
However, Oh teaches an analogous perineal massage device (see abstract and Fig. 1) wherein the topical massage device is installed to a center portion of a seating mat (see Fig. 1, device 34 within mat 20) , and an upper plate of the seating mat supports hips of a user (see Fig. 10, upper part of mat supports user), and a massage pad which comes into direct contact with a topical region protrudes upwardly from the seating mat (see Fig. 10, pad of device 34 contacts user).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the topical device of Kang to be mounted within a mat, as taught by Oh, for the purpose of mounting it within a device that is easily transported and stowed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPub 2006/0047225) in view of Sumanac (US 6,468,236) as applied to claim 1 above, further in view of Kim (US PGPub 2007/0249974).
Regarding claim 9, Kang, as modified, teaches all previous elements of the claim as stated above. Kang, as modified by Sumanac, further teaches wherein the support member (see Sumanac Fig. 2, 14) has a cylindrical support (see Sumanac Fig. 3, spring supported between cups 38 and 40, being cylindrical) with upper and lower portions engaged to fastening screws (see Sumanac Fig. 3, screw assemblies 29 and 35, comprising the sockets 34 and 28) to transmit soft vibration to the massage pad (see Sumanac col. 2, lines 26-42), the fastening screw has a screw head formed at one end of the fastening screw (see Sumanac Fig. 3, end with sockets 34 and 28), and a recessed portion formed on an engaging surface of the screw head (see Sumanac Fig. 3, sockets 34 and 28 are recessed), thereby increasing an engaging force between the upper and lower fastening screws and the support rubber (see Sumanac Fig. 3 and col. 2, lines 11-21, sockets hold the cylindrical support in place).
Kang, as modified by Sumanac, does not teach wherein the cylindrical support is a cylindrical support rubber.
However, Kim teaches an analogous vibration generator (see abstract) and teaches the vibrational support members (Fig. 1, 32a and 32b) can be either springs or made of rubber (see paragraph 37).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the elastic support members of Kang to by cylindrical rubber members, as taught by Kim, because Kim teaches this is a known substitution.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPub 2006/0047225) in view of Sumanac (US 6,468,236) further in view of Oh (US PGPub 2015/0141881), as applied to claim 12 above, and further in view of Toru (JP 2004-024339)
Regarding claim 14, Kang, as modified, teaches all previous elements of the claim as stated above, and further teaches wherein a backrest unit is provided to one side of the seating unit to support a back of the user (see Fig. 1 of Kang).
Kang does not teach wherein the backrest unit includes an upper body stretching member which has a hand lever operated in a vertical direction by a driving force, so that when the hand lever is moved up by both hands, the user can relief upper muscles and ligaments.
However, Toru teaches an analogous massage chair (see Fig. 1) which includes an upper body stretching member (Fig. 1, 3) which has a hand lever operated in a vertical direction by a driving force (Fig. 4, lever 3a, 3b, driving part 4), so that when the hand lever is moved up by both hands, the user can relief upper muscles and ligaments see paragraph 32-34 and Fig. 4).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the chair of Kang to include an upper body stretching member, as taught by Toru, for the purpose of alleviating shoulder stiffness and back pain (see paragraph 1 of Toru).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPub 2006/0047225) in view of Sumanac (US 6,468,236) further in view of Oh (US PGPub 2015/0141881) and further in view of Toru (JP 2004-024339), as applied to claim 13 above, and further in view of Inada et al. (US 6,832,991).
Regarding claim 15, Kang, as modified, teaches all previous elements of the claim as stated above.
Kang does not teach wherein a lower portion of the backrest unit is provided with an actuator and a lumbar stretching member having a lumbar supporter connected to the actuator to be moved up and down by the actuator so that when the lumbar supporter moved forward, a lumbar vertebrae is pressed.
However, Inada teaches an analogous massage chair (see Fig. 1 and abstract) wherein a lower portion of the backrest unit is provided with an actuator (see Fig. 8, and Fig. 21, actuator unit 120) and a lumbar stretching member having a lumbar supporter connected to the actuator (see Fig. 8, rollers stretch the lumbar, connected to the arm 26, the assembly being connected to the actuator unit) to be moved up and down by the actuator so that when the lumbar supporter moved forward, a lumbar vertebrae is pressed (see col. 24, lines 26-45).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the chair of Kang to lumbar stretching member, as taught by Inada, for the purpose of providing a more relaxing experience to the user by adding additional therapeutic members.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kong (US PGPub 2017/0151126) which discloses a massaging bicycle seat; Taguchi et al. (US PGPub 2013/0030464) which discloses a coccyx massaging device; Lin et al. (US PGPub 2005/0054491) which discloses a vibrating seat unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/S.G./Examiner, Art Unit 3785    

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799